      Case 1:10-cr-00391-CM Document 1903 Filed 09/24/20 Page 1 of 2
       Case 1:10-cr-00391-CM Document 1902 Filed 09/23/20 Page 1 of 3

                           LAW OFFICES OF
      DANIEL A. MCGUINNESS, PC
          260 MADISON AVE , 17m FLOOR, NEW YORK, NY 10016
 TEL: (212) 6 79-199 0 .- FAX: (888)-679-0585 · EMAIL: DAN @LEGALMCG.COM

                        USDCSDNY
September 23, 2020
                        DOCUMENT
VIA ECF                 ELECTRONICALLY Fll.ED
                        DOC#·        j l
                                  1iJ.-yi'JoJo
Hon. Colleen McMahon DATE ~ILED: _.
                           ~=~~~::E•
Chief United States DiJb.ii:
Daniel Patrick Moynihan
                          ·         ;;•===:!.l
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    United S tates v. Albert Atkins. 10-cr-391(CM)

Dear Chief Judge McMahon:

                    ppointed by the Court to serve as CJA counsel for Albert Atkins
                    rite to request that this Court grant a modification of Mr.
Atkin 9' pretrial r ease conditions in line with the modification granted by the
Honor ble Nao · Reice Buchwald in United States v. Albert Atkins (NRB), 19-cr-
279, w ich     nted a modification of release conditions to remove the conditions of
home detention and electronic monitoring. A copy of the endorsed application is
attached hereto. The Government and Pretrial did not oppose the request.

       Mr. Atkins is before this Court on a violation of supervised release following
his arrest in a new federal case. On June 26, 2019, the Court endorsed his
application for a bail hearing: "The Court will abide the bail determination of Judge
Buchwald in the new case - the predicate for the violation for this Court." ECF No.
1816. On July 3, 2019, after Judge Buchwald granted Mr. Atkins bail in the new
matter, the Court agreed to release under the same conditions, stating, "Judge
Buchwald, having released defendant in case 19-cr-279, the underlying violation;
Defendant is released subject to the conditions imposed by Judge Buchwald.
Defendant is to follow all those previous conditions." ECF No. 1819.

      As related in the attached letter to Judge Buchwald, Mr. Atkins has done
well under pretrial supervision and continues to achieve at his job. He was recently
promoted to a supervising role and is working long hours . Mr. Atkins respectfully
requests that this Court grant the same modification of his con · · ns of relea
t at Judge Buchwald granted in the underlying case.
      Case 1:10-cr-00391-CM Document 1903 Filed 09/24/20 Page 2 of 2
       Case 1:10-cr-00391-CM Document 1902 Filed 09/23/20 Page 2 of 3

Hon. Colleen McMahon
September 23, 2020
Page 2 of 2

      I thank the Court for its attention to this matter.

                                       Very truly yours,


                                        01~
                                        Daniel A. McGuinness

Cc:   All counsel (via ECF)

Enclosure
